Citation Nr: 0310962	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
total left knee joint replacement for internal derangement, 
currently rated at 60 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The issue of entitlement to an increased 
evaluation for residuals of a total left knee joint 
replacement for internal derangement will be addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  The veteran's service-connected disability, residuals of 
a total left knee joint replacement for internal derangement, 
is rated as 60 percent disabling.  

2.  The veteran last worked in 1989 as a truck driver.

3.  The veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim for TDIU.  Specifically, the veteran was 
informed by the RO as to the requirements to substantiate his 
claim in the Statement of the Case issued in May 2002.  He 
was informed as to what he needed to establish entitlement to 
the benefit sought, and what the RO would obtain, as well as 
what evidence was needed from the veteran and what he could 
do to help with his claim.  As to the duty to assist, the 
veteran was afforded examinations in connection with this 
claim.  No further assistance in this regard appears to be 
warranted.  Consequently, the Board finds that additional 
development of this matter, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Service connection for internal derangement of the left knee 
with anterior posterior motion and postoperative scar was 
granted from 1954.  The disorder is currently characterized 
as residuals of a total left knee replacement for internal 
derangement, and is now rated at 60 percent.  The instant 
TDIU claim was filed in January 2000.  The Board previously 
denied a claim for TDIU in an October 1999 decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2002).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2002).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a);  Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 60 percent evaluation 
meets the minimum criteria for consideration for entitlement 
to TDIU under 38 C.F.R. § 4.16(a).  In this regard, the Board 
observes that the veteran has indicated that he has not 
worked since he left his job as a truck driver in 1989 after 
he had to quit due to his disability.  Records from VA show 
that the veteran has had extensive treatment for his left 
knee, and that he underwent knee replacement.  He is also 
being treated for diabetes.  A report of VA examination of 
the knee dated in April 2003 indicates that the veteran is 
now in a wheelchair and is not a community ambulatory.  He is 
in fact barely ambulatory in the home.  The veteran's wife 
reported that recently he has become increasingly disabled 
and he is not able to get out of the wheelchair for using the 
bathroom, getting dressed or bathing.  The examiner noted 
that a fall in January 2003 further exacerbated the left knee 
condition.  The examiner concluded that the left knee 
disability significantly limited the veteran's functional 
ability.  Further, he opined that the service-connected left 
knee disability rendered the veteran unable to sustain 
gainful employment.  

Thus, the evidence associated with this claim filed in 
January 2000 is probative of the issue of unemployability and 
fully supports the veteran's claim.  The VA examiner's 
opinion is well-substantiated and is based on a thorough 
review of the history of the disability.  In fact, the Board 
finds that the evidence is generally supportive of the 
veteran's theory and that none of the pertinent medical 
evidence actually contradicts the veteran's theory.  As such, 
given the veteran's 60 percent disability evaluation and the 
probative evidence that he is precluded from work due to his 
service-connected disability and the necessary treatment for 
the same, the Board finds that the evidence is in equipoise 
for the claim of entitlement to TDIU under 38 C.F.R. § 4.16a.  
Therefore, considering the entirety of the record, the Board 
finds that the criteria for entitlement to TDIU have been 
met.






ORDER

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the laws pertaining to the award of 
monetary benefits.  


REMAND

The veteran seeks a higher evaluation for his service-
connected residuals of a total left knee joint replacement 
for internal derangement, currently rated at 60 percent 
disabling.  He has indicated that he seeks a higher 
evaluation either schedularly or extra-schedularly.  
Following receipt of this matter at the Board, the Board 
undertook development of this claim, pursuant to 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The development was completed.  Specifically, a 
medical examination was conducted in April 2003, and a report 
of that examination has been added to the record.  
Furthermore, additional VA treatment records dated subsequent 
to the May 2002 statement of the case (SOC) have been added 
to the record.  These have not yet been reviewed by the RO.  
In view of the recent decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003), the Board will remand this matter to the RO for 
further action.

Because of the aforementioned Federal Circuit Court case, a 
remand in this case is required.  The RO should address the 
new evidence added to the record since issuance of the SOC.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO 
should review the claim of entitlement to 
a higher evaluation for service-connected 
residuals of a total left knee joint 
replacement for internal derangement in 
light of the new VA examination report as 
well as the VA medical records added to 
the claim since the SOC was issued.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



